United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
UPTOWN STATION, New Orleans, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Brett E. Blumstein, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-33
Issued: March 11, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 3, 2008 appellant, through his attorney, filed a timely appeal from a June 12,
2008 nonmerit decision of the Office of Workers’ Compensation Programs denying his request
for reconsideration. As there is no merit decision within one year of the filing date of this
appeal, the Board lacks jurisdiction to review the merits of this case.1 Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the June 12, 2008 nonmerit decision.
ISSUE
The issue is whether the Office properly denied appellant’s request for further merit
review of his claim under 5 U.S.C. § 8128.

1

See 20 C.F.R. §§ 501.2(c), 501.3.

FACTUAL HISTORY
On March 12, 2007 appellant, then a 58-year-old letter carrier, filed an occupational
disease claim alleging that he sustained poor circulation in his legs due to factors of his federal
employment. He related that he experienced pain in his legs beginning in 1998 after walking
three or four blocks at work. Appellant continued working with limitations on walking.
By decision dated May 17, 2007, the Office denied appellant’s claim on the grounds that
he did not establish the occurrence of the claimed work factors and did not submit any
supporting medical evidence.
On May 16, 2008 appellant, through his attorney, requested reconsideration. Counsel
asserted that he was submitting medical reports dated November 7, 2007 and April 17, 2008
showing that appellant’s employment aggravated his peripheral arterial disease. He maintained
that the newly submitted evidence was sufficient to require the Office to further develop the
medical evidence.
By decision dated June 12, 2008, the Office denied appellant’s request for
reconsideration on the grounds that he did not submit evidence or argument sufficient to warrant
reopening his case for further review of the merits under section 8128. It noted that he did not
submit any new or relevant evidence with his request for reconsideration.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.3 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.5
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.6 The Board also has
held that the submission of evidence which does not address the particular issue involved does
2

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

2

not constitute a basis for reopening a case.7 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.8
ANALYSIS
By decision dated May 17, 2007, the Office found that appellant had not submitted
factual and medical evidence sufficient to establish his occupational disease claim. On May 16,
2008 appellant requested reconsideration and asserted that he was enclosing medical evidence
dated November 7, 2007 and April 17, 2008. The Office, however, did not receive any medical
evidence submitted with appellant’s request for reconsideration or prior to its June 12, 2008
decision.
Appellant’s attorney contended that the medical evidence submitted with his
reconsideration request was sufficient to require the Office to further develop the record. As
there was no medical evidence submitted, however, his argument does not have a reasonable
color of validity such that it would warrant reopening the case for merit review.9
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advanced a relevant legal argument not previously considered by the Office or submitted
new and relevant evidence not previously considered. As he did not meet any of the necessary
regulatory requirements, he is not entitled to further merit review.
On appeal appellant, through his attorney, contends that he sent new medical evidence to
the Office with his request for reconsideration, including medical reports dated November 7,
2007 and April 17, 2008. As noted, however, the case record does not contain a copy of these
reports.
CONCLUSION
The Board finds that the Office properly denied his request for further review of the
merits of his claim under 5 U.S.C. § 8128.

7

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

8

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

9

M.E., 58 ECAB ___ (Docket No. 07-1189, issued September 20, 2007); Elaine M. Borghini, 57 ECAB
549 (2006).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 12, 2008 is affirmed.
Issued: March 11, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

